Citation Nr: 9909440	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  94-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty almost continuously from 
August 1953 until his retirement in March 1974.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma. 

The veteran's claim was remanded by the Board for further 
development in March 1997.  The development has been 
completed and the veteran's claim is ready for consideration 
by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have post-traumatic stress disorder.

3.  Any current acquired psychiatric disability was not 
present within one year of the veteran's discharge from 
service and is not etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability, including post-traumatic stress 
disorder and depression, was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  Service medical records, including entrance 
and discharge examination reports, do not reveal any 
diagnosis or complaint of a psychiatric disorder.  The 
veteran's service records and his certificate of discharge 
show that the veteran served in Vietnam and that he was 
awarded the Bronze Star Medal, but do not reveal that the 
veteran was awarded any medals indicating definite exposure 
to combat.

Private medical records dated from March 1986 to May 1993 are 
primarily related to treatment for hypertension.  Depression 
was noted in May 1993.

The veteran submitted a February 1993 letter from his current 
wife.  She stated that the veteran had outbursts of anger and 
that he had periods of depression.  She reported that he 
would moan and scream in the middle of the night.  He would 
wake up in a cold sweat, shaking violently.  

The veteran was afforded a VA psychiatric examination in May 
1993.  He had been attending a Vet Center since the Fall of 
1992.  He reported that he had not had any specific treatment 
for nervous or mental disorders.  The veteran complained that 
he was bitter and angry.  He stated that if he got to the 
point of being violent, he would lose control.  During the 
previous 10 or 12 years he had been in physical fights with a 
person who reminded him of a hippie.  He had not seriously 
hurt anyone.  The veteran gave a history of coming under fire 
while serving in Vietnam.  He reported that his convoy was 
ambushed and he was blown out of his jeep.  He stated that 
his compound was frequently under mortar fire.  He also 
reported that he saw a Vietnamese woman being killed by the 
Viet Cong.  He reported frequent depression and occasional 
nightmares of knifing someone.  Every several months he would 
awaken scared, body covered with sweat, and he would not 
remember what he was upset about.  He might start crying for 
no reason.  The veteran reported that he received a Bronze 
Star for setting dynamite while under fire.  

Mental status examination revealed the veteran to be rather 
anxious, irritable, and rigid.  He was cleanly dressed in 
casual clothes.  He was somewhat distant and guarded.  No 
delusions or hallucinations were elicited.  He was non-
spontaneous in his conversation and only responded to direct 
questions.  Mood was depressed and affect was flattened.  He 
was fully oriented, there was no memory impairment, and 
insight appeared to be adequate.  The diagnostic impressions 
included adjustment reaction with depressed mood, generalized 
anxiety disorder, and mild post-traumatic stress disorder.  
The examiner noted that the veteran did not describe 
significant intrusive thoughts related to the described 
stressors of Vietnam.  He had an adequate sleep pattern and 
relatively good interpersonal relationships with his family 
and friends.  The examiner further noted that while the 
veteran did describe some significant stressors from Vietnam, 
the examiner was unable to tell whether that warranted 
service-connected disability.

Vet Center outpatient treatment notes dated from August 1992 
to April 1994 show that the veteran visited a social worker 
for treatment of depression and anger.  These records 
indicate that the veteran had symptoms of post-traumatic 
stress disorder and that his symptoms were sub-diagnostic of 
post-traumatic stress disorder.

The veteran was again afforded a VA examination in February 
1998.  This examination was done by the same VA psychiatrist 
who had examined the veteran in May 1993.  The veteran stated 
that he did not care to be around people, but he coped with 
them without any difficulty.  He had several friends he 
enjoyed being around.  The veteran had no significant 
complaints related to Vietnam.  He had been taking Paxil 
medication for at least two years and he reported that it had 
been very helpful to him in controlling his anger and rage.  
Mental status examination revealed the veteran to be anxious 
and somewhat distant.  He had a remarkably positive attitude 
about himself and VA.  He related in a warm and cooperative 
manner.  He maintained good eye contact.  He was coherent and 
goal directed.  He had no evidence of any thinking disorder.  
His mood was depressed and his affect was flattened.  The 
veteran was fully oriented without memory impairment.  He had 
adequate insight.  The diagnostic impression included 
generalized anxiety disorder and dysthymia.  The examiner 
noted that based on an evaluation of the veteran and from 
reviewing the veteran's claims file, the veteran did not 
presently have post-traumatic stress disorder.  He noted that 
no stressors were obtained from the veteran on the 
examination.  The veteran did not have intrusive thoughts or 
disturbances in interpersonal relationships.  He was likewise 
not having difficulty controlling his aggressive impulses he 
reported prior to taking Paxil.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence of psychosis may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  With respect 
to post-traumatic stress disorder, service connection 
requires evidence showing that the reported in-service 
stressors occurred, medical evidence showing a clear 
diagnosis of the disability, and medical evidence showing a 
link between the reported in-service stressors and the 
symptomatology.  38 C.F.R. § 3.304(f). 

The Board has considered the veteran and his spouse's 
statements indicating that the veteran has post-traumatic 
stress disorder etiologically related to service in Vietnam.  
However, as laypersons, they are not competent to render a 
medical opinion and their statements cannot be considered 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992). 

The Board notes that the notation of post-traumatic stress 
disorder symptoms and the notation of sub-diagnostic post-
traumatic stress disorder by a VA social worker do not 
represent medical evidence of a clear diagnosis of post-
traumatic stress disorder.  Although a clear diagnosis of 
post-traumatic stress disorder was rendered by the VA 
psychiatrist who examined the veteran in May 1993, the 
psychiatrist noted the absence of significant intrusive 
thoughts related to the described stressors.  Moreover, 
following a February 1998 examination of the veteran and a 
review of the evidence of record, including the report of his 
May 1993 examination of the veteran, the same VA psychiatrist 
concluded that the veteran does not have post-traumatic 
stress disorder.  Although the medical evidence shows that 
other psychiatric diagnoses have been rendered, there is no 
indication in the medical evidence that any of these 
disorders were present until years after service or that any 
of the disorders are etiologically related to service.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim. 
 

ORDER

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder and depression, is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


